


110 HR 3283 IH: A Casa for Every Child Act of

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3283
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mr. Cardoza
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend part E of title IV of the Social Security Act to
		  require States to provide foster children with court-appointed special
		  advocates who meet national standards, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 A Casa for Every Child Act of
			 2007.
		2.Foster children
			 required to be provided with court-appointed special advocates who meet
			 national standards
			(a)In
			 generalSection 471(a) of the Social Security Act (42 U.S.C.
			 671(a)) is amended—
				(1)by
			 striking and at the end of paragraph (26)(C);
				(2)by striking the
			 period at the end of paragraph (27) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(28)provide that the
				State shall have in effect such laws and procedures as are necessary to ensure
				that each child in foster care under the responsibility of the State has a
				court-appointed special advocate who is a volunteer in a member program of the
				National Court Appointed Special Advocate Association which is in compliance
				with the standards of the
				Association.
						.
				(b)Prohibition on
			 payments for State expenditures for court-appointed special advocates who do
			 not meet national standardsSection 474 of such Act (42 U.S.C.
			 674) is amended by adding at the end the following:
				
					(g)The Secretary
				shall not make a payment to a State under this section with respect to
				expenditures for a court-appointed special advocate for a child in foster care
				under the responsibility of the State, unless the advocate is a volunteer
				described in section
				471(a)(28).
					.
			(c)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 payments under part E of title IV of the Social Security Act for calendar
			 quarters beginning on or after the date that is 1 year after the date of the
			 enactment of this Act, without regard to whether regulations to implement the
			 amendments are promulgated by such date.
				(2)Delay permitted
			 if State legislation requiredIf the Secretary of Health and
			 Human Services determines that State legislation (other than legislation
			 appropriating funds) is required in order for a State plan approved under such
			 part to meet the additional requirements imposed by the amendments made by this
			 Act, the plan shall not be regarded as failing to meet any of the additional
			 requirements before the 1st day of the 1st calendar quarter beginning after the
			 first regular session of the State legislature that begins 1 year after the
			 date of the enactment of this Act. If the State has a 2-year legislative
			 session, each year of the session is deemed to be a separate regular session of
			 the State legislature.
				
